                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 1 of 22




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    LA'MARCUS MCDONALD,                               Case No. 20-cv-04183-CRB
                                   9                  Plaintiff,
                                                                                          ORDER GRANTING IN PART AND
                                  10            v.                                        DENYING IN PART DEFENDANTS’
                                                                                          MOTION TO DISMISS FOR FAILURE
                                  11    COUNTY OF SONOMA, et al.,                         TO STATE A CLAIM
                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiff La’Marcus McDonald brings this private right of action against County of
                                  14   Sonoma, Town of Windsor, Sheriff Mark Essick, Deputy Sheriff (“DS”) Travis Perkins,
                                  15   Administrative Sergeant (“Adm. Sgt.”) Brent Kidder, and Deputy Gregory Clegg (collectively
                                  16   “Defendants”) for various violations of California and Federal civil rights laws. See generally
                                  17   First Amended Complaint (“FAC”) (dkt. 15). McDonald alleges that DS Perkins and Deputy
                                  18   Clegg unlawfully arrested, used excessive force, and searched McDonald in violation of the
                                  19   Fourth and Fourteenth Amendments, as well as article I, sections 7 and 13 of the California
                                  20   Constitution. See id. ¶¶ 88–98. McDonald also alleges that Sonoma County, Town of Windsor,
                                  21   Sheriff Essick, and Adm. Sgt. Kidder effectively acquiesced to and condoned ongoing
                                  22   constitutional violations. See Opp. (dkt. 29) 8–15. Defendants now move to dismiss for failure to
                                  23   state a claim. See generally MTD (dkt 21). After carefully considering the parties’ briefs and oral
                                  24   argument, the Court hereby DENIES Defendants’ motion to dismiss, with the sole exception of
                                  25   McDonald’s request for injunctive relief.
                                  26
                                  27

                                  28
                                            Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 2 of 22




                                   1   I.      BACKGROUND

                                   2           A.     Factual Background
                                   3           Around 8:34 PM on July 9, 2019, Sonoma County Sheriff Deputies, acting as contracted
                                   4   officers for the Windsor Police Department, responded to a welfare check of La’Marcus
                                   5   McDonald, a Black Sonoma County resident, sleeping alone in a parked car.1 See FAC ¶¶ 33–34.
                                   6   Andrew Chambers drove past McDonald and called 9-1-1 to request that an officer check on
                                   7   McDonald’s welfare—Chambers suspected that McDonald might have overdosed. See id. ¶ 33.
                                   8   DS Perkins arrived on scene first and found McDonald asleep in the car with the door open. See
                                   9   id. ¶ 32. The vehicle was legally parked, with the ignition off. See id. ¶ 34. DS Perkins prodded
                                  10   McDonald awake and reached into the car to take a comb out of McDonald’s hair. See id. ¶¶ 35–
                                  11   36. When McDonald woke up, DS Perkins asked him if he had consumed any alcohol or drugs.
                                  12
Northern District of California




                                       See id. ¶¶ 34–38. McDonald stated that he had drank alcohol earlier that night. See id. ¶ 39. DS
 United States District Court




                                  13   Perkins then asked McDonald to step out of the car and turn around—McDonald complied. See
                                  14   id. ¶ 40.
                                  15           The parties dispute what occurred next. The Incident Report2 states that McDonald tensed
                                  16   up after DS Perkins grabbed his right arm, at which point the officer employed a takedown
                                  17   maneuver to bring McDonald to the ground. Id. ¶ 44 (citing FAC, Ex A (dkt. 15-2)). McDonald
                                  18   alleges that DS Perkins, without warning, grabbed McDonald’s right arm in an effort to handcuff
                                  19   McDonald. See id. ¶¶ 40–42. After DS Perkins grabbed McDonald’s arm, McDonald only
                                  20   remembers “waking up bloodied, face first on the ground with pain in his head and mouth.” Id. ¶
                                  21   43. McDonald watched the body camera footage once in the presence of a police officer and
                                  22   observed DS Perkins say “Don’t f*****g do that again,” just before he slammed McDonald
                                  23   headfirst into the pavement rendering him unconscious and breaking several teeth. Id. ¶ 44 (citing
                                  24   FAC, Ex A).
                                  25

                                  26   1
                                         McDonald resided with his mother, but his mother was in the process of being evicted from her
                                  27   residence. See FAC ¶ 32. McDonald’s friend allowed McDonald to sleep in the friend’s car, after
                                       McDonald’s mother’s landlord said that McDonald was too old to live in the development. See id.
                                  28
                                       2
                                         McDonald describes the incident report as “false,” and asserts that it omits important details.
                                       FAC ¶¶ 40 n.2, 44.
                                                                                        2
                                           Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 3 of 22




                                   1          Deputy Clegg and the paramedics arrived as DS Perkins attempted to handcuff McDonald

                                   2   and witnessed DS Perkins slam McDonald to the pavement. See id. ¶ 46. Both officers then

                                   3   searched McDonald and the car for contraband but found nothing.3 See id. The ambulance then

                                   4   transported McDonald, handcuffed while wearing a spit hood, to the hospital. See id. ¶ 47. Over

                                   5   the course of several hours, Deputy Clegg refused to provide McDonald with water. See id. After

                                   6   being discharged from the hospital, the officers transported McDonald to the county jail without

                                   7   telling McDonald that he was under arrest or charged with anything. See id. ¶ 48. On or around

                                   8   July 12, 2019, the District Attorney refused to press charges against McDonald, yet McDonald

                                   9   remained in jail until his relatives bailed him out. See id. ¶ 49.4 The officers also impounded the

                                  10   car that McDonald slept in, and it remained impounded as of September 8, 2020.

                                  11          McDonald requested the police body cam footage, but Sonoma County refused to provide

                                  12   him with a copy. See id. ¶ 13. The County did permit McDonald to watch the footage in the
Northern District of California
 United States District Court




                                  13   Sonoma County Sheriff’s office with presence of a police officer. See id. However, Sonoma

                                  14   County recently released the footage to McDonald. See Opp. at 4.

                                  15          B.       Defendants’ Motion to Dismiss
                                  16          McDonald requests general damages, special damages, punitive and exemplary damages,
                                  17   attorneys’ fees and costs, statutory damages, costs incurred, prejudgment interest, and declaratory
                                  18   and injunctive relief. See FAC ¶ 196. McDonald premises his requested relief on fifteen causes
                                  19   of action:
                                  20       Count I.       Section 1983 Claim Against DS Perkins and Deputy Clegg for violations of
                                  21                      McDonald’s Fourth and Fourteenth Amendment Rights. See id. ¶ 88.
                                  22       Count II.      Section 1983 Claim Against All Public Entity Defendants (Sonoma and
                                  23                      Windsor counties) as a Monell Action, i.e., supervising the violations of
                                  24                      McDonald’s Fourth and Fourteenth Amendment Rights. See id. ¶ 99.
                                  25

                                  26
                                  27   3
                                         According to the incident report, the officers found several bottles of alcohol, including one
                                  28   empty bottle. See FAC, Ex. A.
                                       4
                                         The FAC does not state how long Plaintiff stayed in jail.
                                                                                          3
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 4 of 22




                                   1      Count III.     Section 1983 Against Supervisory Defendants Sheriff Essick and Adm. Sgt.

                                   2                     Kidder for violations of McDonald’s Fourth and Fourteenth Amendment

                                   3                     Rights. See id. ¶ 115.

                                   4      Count IV.      Claims Against all Defendants under Article I, Sections 7 and 13 of the

                                   5                     California Constitution. See id. ¶ 124.

                                   6      Count V.       Negligent Hiring and Supervision Claim Against Sheriff Essick. See id. ¶ 130.

                                   7      Count VI.      Negligence Claim Against DS Perkins and Deputy Clegg. See id. ¶ 137.

                                   8      Count VII.     Intentional Infliction of Emotional Distress Claim Against DS Perkins. See id.

                                   9                     ¶ 141.

                                  10      Count VIII.    Battery Claim Against DS Perkins. See id. ¶ 147.

                                  11      Count IX.      False Arrest and Imprisonment Claim Against all Individual Officers. See id. ¶

                                  12                     153.
Northern District of California
 United States District Court




                                  13      Count X.       Unreasonable Seizure of McDonald’s Car Against DS Perkins and Does 1–50.

                                  14                     See id. ¶ 160.

                                  15      Count XI.      Bane Civil Rights Act Claim, Cal. Civ. Code § 52.1, Against DS Perkins. See

                                  16                     id. ¶ 165.

                                  17      Count XII.     Bane Civil Rights Act Claim Against Sheriff Essick and Public Entities. See id.

                                  18                     ¶ 173.

                                  19      Count XIII.    Ralph Civil Rights Act Claim, Cal. Civ. Code § 51.7, 52(b), Against DS

                                  20                     Perkins. See id. ¶ 178.

                                  21      Count XIV.     Ralph Civil Rights Act Claim Against the Public Entity Defendants and Sheriff

                                  22                     Essick. See id. ¶ 187.

                                  23      Count XV.      Respondeat Superior State Law Claim, Cal. Gov. Code § 815.2(a), Against

                                  24                     Public Entity Defendants. See id. ¶ 192.

                                  25
                                              On September 19, 2020, County of Sonoma, Town of Windsor, Sheriff Essick, DS Perkins,
                                  26
                                       Adm. Sgt. Kidder, and Deputy Clegg filed a motion to dismiss several of McDonald’s claims.
                                  27
                                       See, e.g., MTD.
                                  28
                                                                                       4
                                             Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 5 of 22




                                   1   II.      LEGAL STANDARD

                                   2            Dismissal is proper where the complaint fails to “state a claim upon which relief can be

                                   3   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must plead

                                   4   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                   5   550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2). A claim is plausible “when the plaintiff

                                   6   pleads factual content that allows the court to draw the reasonable inference that the defendant is

                                   7   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fed. R.

                                   8   Civ. P. 12(b)(6). A court “must presume all factual allegations of the complaint to be true and

                                   9   draw all reasonable inferences in favor of the nonmoving party.” Usher v. City of L.A., 828 F.2d

                                  10   556, 561 (9th Cir. 1987). A court need not, however, “accept as true allegations that are merely

                                  11   conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden

                                  12   State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); see also Twombly, 550 U.S. at 555 (“[A]
Northern District of California
 United States District Court




                                  13   formulaic recitation of the elements of a cause of action will not do . . . .”).

                                  14   III.     DISCUSSION
                                  15            Defendants move to dismiss several causes of action. The Court addresses each in turn
                                  16   below.
                                  17
                                                A.     DS Perkins and Deputy Clegg: Fourth and Fourteenth Amendment Violations
                                  18
                                                       (Count I).
                                  19
                                                McDonald alleges that DS Perkins and Deputy Clegg violated his Fourth Amendment and
                                  20
                                       Fourteenth Amendment substantive due process rights, which gives rise to liability under
                                  21
                                       42 U.S.C. § 1983. See FAC ¶¶ 88–98. Section 1983 “provides a cause of action for the
                                  22
                                       ‘deprivation of any rights, privileges, or immunities secured by the Constitution and laws’ of the
                                  23
                                       United States.” Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. §
                                  24
                                       1983). Section 1983 is not itself a source of substantive rights, but merely provides a method for
                                  25
                                       vindicating federal rights elsewhere conferred. See Graham v. Connor, 490 U.S. 386, 393–94
                                  26
                                       (1989). To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a
                                  27
                                       person violated a right secured by the Constitution or laws of the United States and (2) that said
                                  28
                                                                                           5
                                           Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 6 of 22




                                   1   person acted under the color of state law when they committed the alleged violation. See West v.

                                   2   Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

                                   3           McDonald’s claim hinges on whether he agrees with the incident report’s assertion that he

                                   4   “tensed up his body and attempted to pull his right arm” away when DS Perkins attempted to

                                   5   handcuff him—conduct that may constitute “resisting arrest.” FAC, Ex. A at 7. McDonald denies

                                   6   the veracity of incident report, including the allegation that he resisted arrest. See, e.g., id. ¶ 40

                                   7   n.2; see also Opp. at 22 (“[P]laintiff was not resisting and was cooperating with Perkins’s unlawful

                                   8   detention.”).5 The Court must therefore presume that McDonald did not resist arrest.

                                   9                   1.      Fourth Amendment Right: Unlawful Arrest.
                                  10           DS Perkins plausibly violated the Fourth Amendment when he arrested6 McDonald. See
                                  11   id. ¶¶ 93, 94. “[A] warrantless arrest by a law officer is reasonable under the Fourth Amendment
                                  12   where there is probable cause to believe that a crime has been or is being committed.” Devenpack
Northern District of California
 United States District Court




                                  13   v. Alford, 543 U.S. 146, 152 (2004). “It is well established that ‘an arrest without probable cause
                                  14   violates the Fourth Amendment and gives rise to a claim for damages under § 1983.’” Rosenbaum
                                  15   v. Washoe Cnty., 663 F.3d 1071, 1076 (9th Cir. 2011) (quoting Borunda v. Richmond, 885 F.2d
                                  16   1384, 1391 (9th Cir.1988)). “Whether probable cause exists depends upon the reasonable
                                  17

                                  18
                                  19
                                       5
                                         “Plaintiff does not admit that facts asserted in the incident report are truthful other than to use the
                                       Incident Report as admissions of Defendants where relevant to Plaintiff’s case. For instance,
                                  20   having been denied access to the video tapes, and other evidence, Plaintiff believes he was entirely
                                       in his car, did not attempt to move around in the car and did not attempt to pull his right arm out of
                                  21   Deputy Sheriff Perkins’s grasp.” FAC ¶ 40 n.2.
                                       6
                                         McDonald alleges that DS Perkins “unlawfully and sought to and did detain Plaintiff without a
                                  22   reasonable suspicion that a crime had actually taken place or would occur.” FAC ¶ 4. However,
                                       McDonald told DS Perkins that he had consumed alcohol earlier, and the incident report notes that
                                  23   DS Perkins ordered McDonald out of the car after he smelled alcohol and observed an empty
                                       container under McDonald’s back. See id. ¶ 39, Ex. A at 7. Even if the Court excludes the
                                  24   incident report as untrue, see FAC ¶ 40 n.2, courts have concluded that reasonable suspicion exists
                                       when suspects admit that they have consumed alcohol. See Vondrak v. City of Las Cruces, 535
                                  25   F.3d 1198, 1207 (10th Cir. 2008) (“Vondrak's statement that he ‘had one beer three hours ago’
                                       provided McCants with reasonable suspicion to conduct the field sobriety tests, or at the very least
                                  26   provided her with ‘arguable reasonable suspicion’ entitling her to qualified immunity.” (internal
                                       citations omitted)); United States v. Slater, 411 F.3d 1003, 1004, 1006 (8th Cir.2005) (“Jones's
                                  27   admission that he had been drinking earlier that evening gave Officer Perry reasonable suspicion
                                       to extend the stop while Jones completed the sobriety tests.”). Thus, DS Perkins could reasonably
                                  28   suspect that McDonald was intoxicated in violation of California’s disorderly conduct laws. See
                                       Cal. Penal Code § 647(f) (West 2020).
                                                                                           6
                                          Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 7 of 22




                                   1   conclusion to be drawn from the facts known to the arresting officer at the time of the arrest.” Id.

                                   2   “An officer who observes criminal conduct may arrest the offender without a warrant, even if the

                                   3   pertinent offense carries only a minor penalty.” Tatum v. City and Cnty. of San Francisco, 441

                                   4   F.3d 1090, 1094 (2006).

                                   5          The Court must resolve all factual disputes in favor of the McDonald. See Brayton

                                   6   Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1127 (9th Cir. 2010). Because McDonald

                                   7   contests the accuracy of DS Perkins’s incident report, the Court must adopt McDonald’s narrative,

                                   8   including the allegation that McDonald never resisted DS Perkins’s attempt to arrest him. Thus,

                                   9   DS Perkins lacked probable cause to arrest McDonald for resisting arrest. See, e.g., Vilchis v.

                                  10   City of Bakersfield, 1:10–cv–00893 LJO JLT, 2012 113747, at *9 (C.D. Cal. Jan. 13, 2012)

                                  11   (“Because Plaintiff has presented evidence that he . . . never resisted arrest, the Court must adopt

                                  12   Plaintiff's version of events for purposes of this motion. Under that factual scenario, Officer
Northern District of California
 United States District Court




                                  13   Lewis had no probable cause to arrest Plaintiff. Therefore, Officer Lewis' motion . . . must be

                                  14   DENIED.”).

                                  15          Defendants argue that DS Perkins also had probable cause to arrest McDonald for

                                  16   disorderly conduct. See MTD at 18, 18 n.5 (citing Cal. Penal Code § 647(f) (West 2020)).

                                  17                  [E]very person who commits any of the following acts is guilty of
                                                      disorderly conduct, a misdemeanor: . . . (f) Who is found in any
                                  18                  public place under the influence of intoxicating liquor . . . in a
                                                      condition that they are unable to exercise care for their own safety or
                                  19                  the safety of others, or by reason of being under the influence of
                                                      intoxicating liquor . . . interferes with or obstructs or prevents the
                                  20                  free use of any street, sidewalk, or other public way.
                                  21   Cal. Penal Code § 647(f). Section 647(f) consists of four elements: “the arrestee is (1) intoxicated

                                  22   (2) in a public place and either (3) is unable to exercise care for [her] own safety or the safety of

                                  23   others or (4) interferes with or obstructs or prevents the free use of any street, sidewalk, or public

                                  24   way.” People v. Lively, 10 Cal. App. 4th 1364, 1368–69 (1992).

                                  25          Defendants argue that the following facts support probable cause to arrest McDonald for

                                  26   disorderly conduct: (1) a witness drove past McDonald, called the police, and stated that he

                                  27   believed McDonald had overdosed; (2) DS Perkins found McDonald asleep; (3) McDonald

                                  28   admitted that he had consumed alcohol earlier that night; (4) McDonald seemed disoriented; and
                                                                                          7
                                           Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 8 of 22




                                   1   (5) the car door was open. See MTD at 18. But DS Perkins did not arrest McDonald for violating

                                   2   section 647(f), let alone conduct any field sobriety tests to determine if McDonald was intoxicated.

                                   3   See FAC ¶ 41. Further, McDonald allegedly complied—albeit slowly—with DS Perkins’s

                                   4   commands. See id. ¶¶ 41, Ex. A at 7. Unfortunately, it has become all too common in the Bay

                                   5   Area for homeless people to use cars as shelter to sleep, a fact that does not support Defendants’

                                   6   probable cause theory. While these facts may provide an officer with reasonable suspicion to

                                   7   detain a suspect for public intoxication, see supra note 6, they do not rise to the requisite level of

                                   8   probable cause. See U.S. v. Brown, 401 F.3d 588, 597 (4th Cir. 2005) (concluding that an arrest

                                   9   for public intoxication “based solely on glassy, bloodshot eyes and the strong smell of alcohol”

                                  10   was not supported by probable cause). As a result, DS Perkins did not have probable cause to

                                  11   arrest McDonald.

                                  12
Northern District of California




                                                      2.      Fourth and Fourteenth Amendment: Excessive Force.
 United States District Court




                                  13          Defendants argue that McDonald has not alleged a Fourth Amendment claim because the
                                  14   FAC lacks any allegation that DS Perkins used “deadly force” against McDonald. See MTD at
                                  15   18–19. An excessive force claim can only be analyzed under the Fourth Amendment, so the Court
                                  16   must analyze McDonald’s excessive force claim under the Fourth, not Fourteenth, Amendment.7
                                  17   See Graham, 490 U.S. at 394–95; Fontana v. Haskin, 262 F.3d 871, 881–82 (9th Cir. 2001). “[A]
                                  18   constitutional complaint of excessive force arises under the Fourth Amendment and constitutes a
                                  19   claim concerning the overall reasonableness of a seizure.” Velazquez v. City of Long Beach, 793
                                  20   F.3d 1010, 1025 (9th Cir. 2015). “[T]here are no per se rules in the Fourth Amendment excessive
                                  21   force context; rather, courts ‘must still slosh [their] way through the factbound morass of
                                  22   ‘reasonableness.’” Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir.2011) (en banc) (alteration in
                                  23   original) (quoting Scott v. Harris, 550 U.S. 372, 383 (2007)). To assess the “reasonableness” of a
                                  24   law enforcement officer’s conduct, courts first consider the “nature and quality of the alleged
                                  25

                                  26   7
                                        This includes McDonald’s claim that Deputy Clegg violated McDonald’s substantive due
                                  27   process rights when Deputy Clegg deprived McDonald of water. See FAC ¶¶ 47–48; see also
                                       Pierce v. Multnomah Cnty., Or., 76 F.3d 1032, 1042–43 (9th Cir. 1996) (concluding that the
                                  28   Fourth Amendment continues to govern an arrestee’s detention before they appear for an
                                       arraignment or probable cause hearing).
                                                                                      8
                                          Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 9 of 22




                                   1   intrusion,” then turn to the governmental interests at stake: “(1) how severe the crime at issue is,

                                   2   (2) whether the suspect posed an immediate threat to the safety of the officers or others, and (3)

                                   3   whether the suspect was actively resisting arrest or attempting to evade arrest by flight.” Id.

                                   4          Assuming the allegations in the FAC to be true, DS Perkins allegedly slammed a compliant

                                   5   McDonald to the pavement, knocking him and several of his teeth out in the process. See FAC ¶¶

                                   6   44–45. Not only does DS Perkins’s conduct severely intrude on McDonald’s Fourth Amendment

                                   7   rights, but none of the countervailing factors support the government’s interests. See, e.g., Santos

                                   8   v. Gates, 287 F.3d 846, 853–54 (9th Cir. 2002) (concluding that the police officers who gently

                                   9   shoved a suspect to the ground severely invaded the suspect’s Fourth Amendment rights because

                                  10   he suffered a broken back and temporary immobility). First, disorderly conduct via public

                                  11   intoxication does not constitute a “severe crime.” Id. at 854. Second, neither the FAC nor

                                  12   incident report suggest that McDonald posed a threat to DS Perkins. Third, McDonald denies
Northern District of California
 United States District Court




                                  13   resisting arrest. See FAC ¶¶ 40 n.2, 43. Thus, the nature of the intrusion disproportionately

                                  14   outweighs the government’s interest, which demonstrates that DS Perkins’s alleged conduct

                                  15   constituted excessive force in violation of McDonald’s Fourth Amendment rights. See, e.g.,

                                  16   Santos, 287 F.3d at 854–55.

                                  17                  3.      Fourth Amendment: Unlawful Search.
                                  18          Officers must have probable cause to conduct a search incident to arrest. See Chimel v.
                                  19   California, 395 U.S. 752, 762–63 (1969); Maryland v. Dyson, 527 U.S. 465, 467 (1999). As
                                  20   determined above, DS Perkins lacked probable cause to arrest McDonald, therefore DS Perkins
                                  21   and Deputy Clegg lacked probable cause to search McDonald. See supra III.A.1. McDonald may
                                  22   therefore proceed with his § 1983 unlawful search claim against DS Perkins and Deputy Clegg.
                                  23
                                              B.      Section 1983 Claims Against Sheriff Essick, Sergeant Kidder, and Deputy
                                  24
                                                      Clegg (Counts I & III).
                                  25
                                              McDonald argues that Sheriff Essick, Sergeant Kidder, and Deputy Clegg “were each
                                  26
                                       knowingly and actively involved in the decisions that led to McDonald’s illegal search, false arrest
                                  27
                                       and cover-up,” and should therefore be liable for damages and injunctive relief under § 1983.
                                  28
                                                                                         9
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 10 of 22




                                   1   Opp. at 11; see also FAC ¶¶ 5–17. McDonald plausibly alleges that, as supervisors, Sheriff Essick

                                   2   and Adm. Sgt. Kidder acted with deliberate indifference to ongoing constitutional violations

                                   3   within the department. McDonald also plausibly alleges that Deputy Clegg participated in and

                                   4   failed to stop DS Perkins’ allegedly unlawful conduct, which gives rise to liability under § 1983.

                                   5                  1.      Sheriff Essick (Count III).
                                   6          McDonald argues that the Court can impose liability on Sheriff Essick under three theories
                                   7   of § 1983: (1) integral participant doctrine; (2) duty to intercede; and (3) supervisory liability. See
                                   8   Opp. at 8, 12, 15. While McDonald’s first two theories fail, McDonald alleges a cognizable
                                   9   supervisory liability claim.
                                  10
                                                              a.      Integral Participant.
                                  11
                                              A plaintiff may assert a § 1983 claim against officers who did not directly cause the
                                  12
Northern District of California




                                       constitutional violation but served as integral participants in the unlawful conduct. See Boyd v.
 United States District Court




                                  13
                                       Benton Cnty., 374 F.3d 774, 780 (9th Cir. 2004). To assert a § 1983 claim under the integral
                                  14
                                       participant doctrine, the defendant’s role must exceed the role of a bystander but need not rise to
                                  15
                                       the level of a constitutional violation. See Reynaga Hernandez v. Skinner, 969 F.3d 930, 941 (9th
                                  16
                                       Cir. 2020) (citing Bravo v. City of Santa Maria, 665 F.3d 1076, 1090 (9th Cir. 2011)).
                                  17
                                       McDonald’s allegations fail to show that Sheriff Essick planned, participated in, or assisted DS
                                  18
                                       Perkins’s unlawful conduct, and as a result, McDonald’s integral participant claim fails.
                                  19
                                              McDonald alleges that Sheriff Essick failed to properly train and supervise his subordinate
                                  20
                                       officers, condoned unlawful uses of excessive force in other cases, and implemented policies to
                                  21
                                       immunize officers from liability for unlawful arrests and batteries. See FAC ¶¶ 51, 54, 57–77.
                                  22
                                       These failures, McDonald argues, caused deputies like DS Perkins to violate suspects’
                                  23
                                       constitutional rights. See Opp. at 13. But McDonald cites no case that recognizes an integral
                                  24
                                       participant theory based on policies alone. See, e.g., Opp. at 13. Defendants correctly note that
                                  25
                                       the Ninth Circuit has only found integral-participant liability against officers who planned or
                                  26
                                       physically participated in the specific violation. See MTD at 9 (citing Boyd, 374 F.3d at 780).
                                  27
                                       Thus, McDonald cannot proceed with his integral participant claim absent allegations that Sheriff
                                  28
                                                                                         10
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 11 of 22




                                   1   Essick somehow participated in the unlawful conduct. See Blankenhorn v. City of Orange, 485

                                   2   F.3d 463, 487 n.12 (9th Cir. 2007) (concluding that an officer who arrived after the use of

                                   3   excessive force did not participate in the unlawful conduct).

                                   4                          b.      Duty to Intercede.
                                   5          “[P]olice officers have a duty to intercede when their fellow officers violate the
                                   6   constitutional rights of a suspect or other citizen.” United States v. Koon, 34 F.3d 1416, 1447 n.25
                                   7   (9th Cir. 1994), rev'd in part on other grounds by 518 U.S. 81 (1996). “Importantly, however,
                                   8   officers can be held liable for failing to intercede only if they had an opportunity to intercede."
                                   9   Cunningham v. Gates, 229 F.3d 1271, 1289–90 (9th Cir. 2000). None of McDonald’s allegations
                                  10   suggest that Sheriff Essick had an opportunity to intercede at the scene of the violation. As a
                                  11   result, McDonald fails to allege a plausible duty to intercede claim against Sheriff Essick.
                                  12
Northern District of California




                                                              c.      Supervisory Liability.
 United States District Court




                                  13
                                              “A supervisor may be held liable under § 1983 ‘if he or she was personally involved in the
                                  14
                                       constitutional deprivation or a sufficient causal connection exists between the supervisor's
                                  15
                                       unlawful conduct and the constitutional violation.’” Lolli v. Cnty. of Orange, 351 F.3d 410, 418
                                  16
                                       (9th Cir. 2003) (quoting Jackson v. City of Bremerton, 268 F.3d 646, 653 (9th Cir. 2001)). Under
                                  17
                                       the latter theory of liability, “[a] supervisor can be liable in his individual capacity for his own
                                  18
                                       culpable action or inaction in the training, supervision, or control of his subordinates; for his
                                  19
                                       acquiescence in the constitutional deprivation; or for conduct that showed a reckless or callous
                                  20
                                       indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting
                                  21
                                       Watkins v. City of Oakland, 145 F.3d 1087, 1093 (9th Cir.1998)) (internal alteration and quotation
                                  22
                                       marks omitted). The following analysis demonstrates that McDonald alleges a plausible
                                  23
                                       supervisory liability claim against Sheriff Essick.
                                  24
                                              McDonald repeatedly alleges that Sheriff Essick has
                                  25
                                                      acted deliberately indifferent to the ongoing pattern and practice of
                                  26                  police misconduct and [has] deliberately failed to reform existing,
                                                      inadequate policies, trainings, supervision, practices, and customs
                                  27                  that have consequently allowed the Sheriff Department and its
                                                      officers to continue violating the clearly established constitutional
                                  28                  rights of individuals whom officers frequently come into contact
                                                                                          11
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 12 of 22



                                                      with.
                                   1
                                       FAC ¶ 57; see id. ¶¶ 17, 68, 71, 104, 120, 121. To support these conclusions, McDonald cites two
                                   2
                                       policies, two incidents, and several studies that allegedly demonstrate Sheriff Essick’s deliberate
                                   3
                                       indifference. See, e.g., id. at 59–61, 71. First, the training policy directs officers “to adopt a
                                   4
                                       ‘Survivor’s mindset’ which encourages officers to think only of their own safety and justify their
                                   5
                                       actions, right or wrong, according to base survival instincts: ‘Stay alive! Then prove your conduct
                                   6
                                       was proper.’” Id. ¶ 59 (quoting Ex. C (dkt. 15-3) at 9). Second, the Sonoma County Sheriff’s
                                   7
                                       Office’s defensive tactic training policy instructs officers to conduct a “body fold takedown”
                                   8
                                       maneuver against resisting arrestees without protecting the suspect’s head. Id. ¶ 62–63. Third, the
                                   9
                                       family of now-deceased David Ward sued Sheriff Essick, Sonoma County, and several local
                                  10
                                       police officers for the death of Ward at the hands of law enforcement officers who mistakenly
                                  11
                                       believed that Ward had committed a crime. See id. ¶ 71. Fourth, prior to becoming a Sheriff,
                                  12
Northern District of California




                                       then-Sheriff Captain Essick testified against a fellow deputy’s use of excessive force against a
 United States District Court




                                  13
                                       suspect. Id. at 77. Finally, McDonald cites studies, audits, and reports that summarize Sonoma
                                  14
                                       County’s history of law enforcement misconduct. See id. ¶¶ 23, 72–76. Collectively, these
                                  15
                                       policies, incidents, and reports suggest that Sheriff Essick acted with “callous indifference to the
                                  16
                                       rights of others.” Watkins, 145 F.3d at 1093.
                                  17
                                              In Starr, the Ninth Circuit concluded that Sheriff Baca’s failure to maintain safety within
                                  18
                                       the county jail exhibited deliberate indifference to ongoing constitutional violations. 652 F.3d at
                                  19
                                       1208. Several inmates and one deputy attacked Starr after a deputy opened the gate to Starr’s cell.
                                  20
                                       See id. at 1204. Starr sued Sheriff Baca alleging that he knew about these ongoing violations yet
                                  21
                                       did nothing, which effectively condoned and ratified his subordinates use of excessive force. See
                                  22
                                       id. at 1212. To support his allegations, Starr cited specific examples of unconstitutional inmate
                                  23
                                       abuse within the county jail and several reports detailing Sheriff Baca and Los Angeles County’s
                                  24
                                       failure to address continuous constitutional violations. See id. at 1209–12. The court held that
                                  25
                                       Starr’s allegations plausibly demonstrated that Sheriff Baca acquiesced to the unlawful conduct,
                                  26
                                       and that such acquiescence caused Starr’s injuries. See id. at 1208.
                                  27
                                              Like Starr, here McDonald establishes a plausible nexus between DS Perkins’s
                                  28
                                                                                          12
                                           Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 13 of 22




                                   1   wrongdoing and Sheriff Essick’s policies and acquiescence to police misconduct. See id. at 1208.

                                   2   Just as Sheriff Baca had a duty to protect inmates, see id. at 1208–09, Sheriff Essick has a duty to

                                   3   protect the public. See Cal. Gov’t Code § 26600 (West 2020); Calatayud v. State of California, 18

                                   4   Cal. 4th 1057, 1068–69 (1998). Yet despite this duty, McDonald plausibly alleges that Sheriff

                                   5   Essick effectively condoned these ongoing constitutional violations. See, e.g., 71–78.

                                   6            For example, McDonald cites the Sonoma County Independent Office of Law

                                   7   Enforcement Review & Outreach’s (“IOLERO”) audit reports, which disagreed with the sheriff’s

                                   8   office’s conclusions regarding several instances of excessive force. See FAC ¶ 75 (citing FY

                                   9   2017–18 Annual Report, Independent Office of Law Enforcement Review & Outreach,

                                  10   https://sonomacounty.ca.gov/IOLERO/Annual-Reports/). IOLERO asserted that the sheriff’s

                                  11   office lacked transparency with regard to incidents of excessive force and proposed further

                                  12   oversight over the office. See FAC ¶¶ 74–75. Sonoma County supervisors and the sheriff’s office
Northern District of California
 United States District Court




                                  13   objected to IOLERO’s proposal. See id. The Sonoma County Human Rights Report also

                                  14   documents constitutional violations and describes the tension between community members and

                                  15   the Sonoma County Sheriff’s Office8 in the wake of police shootings and incidents of excessive

                                  16   force. See FAC, Ex. H. Notably, this report cites law enforcement’s unwillingness to adopt

                                  17   community-driven requests for more oversight of and responsiveness to the use of force. See id. ¶

                                  18   76. Instead of implementing policies to address his subordinates’ use of excessive force, Sheriff

                                  19   Essick allegedly maintained policies that plausibly increased police misconduct, including the

                                  20   survivor’s mindset and body-fold policies. See id. ¶ 62–63.

                                  21            McDonald’s allegations plausibly demonstrate that Sheriff Essick knew about his officers’

                                  22   culpable conduct and failed to take any action to mitigate the ongoing violations, effectively

                                  23   acquiescing to police misconduct. Sheriff Essick’s alleged acquiescence suffices to show that he

                                  24   “personally played a role in the alleged constitutional violations.” Starr, 652 F.3d at 1208

                                  25   (quoting Menotti v. City of Seattle, 409 F.3d 1113, 1149 (9th Cir.2005)) (internal quotation marks

                                  26   omitted). McDonald may therefore proceed with his supervisory liability claim against Sheriff

                                  27

                                  28   8
                                           As well as other law enforcement offices within Sonoma County. See FAC, Ex. H.
                                                                                         13
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 14 of 22




                                   1   Essick.

                                   2                    2.      Adm. Sgt. Kidder (Count III).
                                   3             McDonald argues that Adm. Sgt. Kidder can also be held liable under the same three
                                   4   theories of § 1983 liability: integral participant doctrine, duty to intercede, and supervisory
                                   5   liability. See Opp. at 10–12. McDonald alleges that Adm. Sgt. Kidder “administratively rubber-
                                   6   stamped and signed-off on the false arrest charge of ‘resisting arrest.’” FAC ¶ 7. McDonald’s
                                   7   integral participant and duty to intercede claims fail for the same reasons as the claims against
                                   8   Sheriff Essick: (1) Adm. Sgt. Kidder did not plan, facilitate, or participate in DS Perkins and
                                   9   Deputy Clegg’s violations; and (2) Adm. Sgt. Kidder never had an opportunity to physically
                                  10   intervene and stop the officers’ violations. See supra Subpart III.B.1.a–b.
                                  11             However, McDonald alleges a plausible supervisory liability claim against Adm. Sgt.
                                  12
Northern District of California




                                       Kidder. McDonald alleges that Adm. Sgt. Kidder supervised and trained DS Perkins and Deputy
 United States District Court




                                  13   Clegg. See FAC ¶¶ 9, 26, 58. McDonald also alleges that Adm. Sgt. Kidder violated the Sonoma
                                  14   County Sheriff’s Office’s use of force policy when he stamped the officers’ arrest charge without
                                  15   investigating DS Perkins’s use of force or the circumstances of McDonald’s arrest. See id.; see
                                  16   also FAC, Ex. E (dkt. 15-5). Adm. Sgt. Kidder’s alleged failure to properly train, supervise, and
                                  17   review DS Perkins’s conduct effectively ratifies the unlawful conduct, which plausibly gives rise
                                  18   to supervisory liability under § 1983. See, e.g., Watkins, 145 F.3d at 1093–94 (concluding that the
                                  19   chief of police could be held liable under § 1983 for dismissing a complaint despite evidence of
                                  20   unlawful conduct). Thus, the Court DENIES Defendants’ motion to dismiss McDonald’s § 1983
                                  21   claim against Adm. Sgt. Kidder for supervisory liability.
                                  22
                                                        3.      Deputy Clegg (Count I).
                                  23
                                                 The Ninth Circuit requires that the constitutional violation be plainly obvious to an alleged
                                  24
                                       integral participant. See, e.g., Sjurset v. Button, 810 F.3d 609, 619 (9th Cir. 2015) (“Boyd thus
                                  25
                                       supports the notion that even officers who are integral participants in an unconstitutional search
                                  26
                                       are immune from liability if the unlawfulness of the conduct is not clearly established.” (internal
                                  27
                                       citations omitted)). The integral participant doctrine applies to an officer who provides armed
                                  28
                                                                                          14
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 15 of 22




                                   1   backup during an unconstitutional search, but not a nearby officer who interviews a witness and

                                   2   does not participate whatsoever in the search. Compare Boyd, 374 F.3d at 780 (concluding that

                                   3   officers who provided armed backup to an unconstitutional search were integral participants) with

                                   4   Hopkins v. Bonvicino, 573 F.3d 752, 770 (9th Cir. 2009) (concluding that the integral participant

                                   5   doctrine did not apply to an officer who interviewed a witness while his fellow officers executed

                                   6   an unlawful search). Deputy Clegg falls within the former category.

                                   7          McDonald alleges that Deputy Clegg “personally witnessed but did not intervene in DS

                                   8   Perkins’s use of excessive force on Plaintiff during Plaintiff’s welfare check.” See FAC ¶¶ 10, 46.

                                   9   After witnessing DS Perkins’s use of excessive force, Deputy Clegg allegedly helped DS Perkins

                                  10   search McDonald, instead of intervening to stop the unlawful search and continued seizure. See

                                  11   id. McDonald’s allegations suggest that, at the very least, Deputy Clegg participated in and failed

                                  12   to intervene and stop the underlying unlawful conduct, which plausibly gives rise to liability under
Northern District of California
 United States District Court




                                  13   the integral participant doctrine. See Cunningham, 229 F.3d 1289–90. As a result, the Court

                                  14   DENIES Defendants’ motion to dismiss McDonald’s § 1983 claim against Deputy Clegg.

                                  15          C.      Monell Claims Against Sonoma County and Town of Windsor (Count II).
                                  16          “A local government is liable for a constitutional violation if its policies, official decisions,
                                  17   or informal customs cause the violation.” S.R. Nehad v. Browder, 929 F.3d 1125, 1141 (9th Cir.
                                  18   2019). Two out of the three circumstances that give rise to municipal liability under Monell apply
                                  19   to this case: (1) “when implementation of its official policies or established customs inflicts the
                                  20   constitutional injury,” Monell v. New York City Dep't of Soc. Servs., 436 U.S. 658, 708 (1978)
                                  21   (Powell, J. concurring); and (2) when a municipality fails to train its employees “in a manner that
                                  22   amounts to ‘deliberate indifference’” to certain constitutional rights, “such that ‘the need for more
                                  23   or different training is so obvious, and the inadequacy so likely to result in the violation of
                                  24   constitutional rights, that the policymakers of the city can reasonably be said to have been
                                  25   deliberately indifferent to the need.” Rodriguez v. Cnty. of Los Angeles, 891 F.3d 776, 802 (9th
                                  26   Cir. 2018) (internal citations omitted). In order to establish Monell liability, a plaintiff must show
                                  27   that a municipality’s policy “amounts to deliberate indifference to the plaintiff’s constitutional
                                  28
                                                                                         15
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 16 of 22




                                   1   right,” and “that the policy is the moving force behind the constitutional violation.” Plumeau v.

                                   2   Sch. Dist. No. 40 Cnty. of Yamhill, 130 F.3d 432, 438 (9th Cir.1997)). “Deliberate indifference”

                                   3   exists when a municipality “fail[s] to investigate and discipline employees in the face of

                                   4   widespread constitutional violations.” Hunter v. City of Sacramento, 652 F.3d 1225, 1234 n.8

                                   5   (9th Cir. 2011). Here, McDonald plausibly alleges that Sonoma County and Town of Windsor’s

                                   6   response, or lack thereof, to their history of excessive force plausibly exhibits a deliberate

                                   7   indifference to widespread constitutional violations.

                                   8          In Rodriguez, the Ninth Circuit concluded that substantial evidence supported the

                                   9   plaintiffs’—five prisoners in the L.A. County Men’s Central Jail—claim against Los Angeles

                                  10   alleging that the L.A. County Sheriff’s Department (“LASD”) “had adopted a custom or practice

                                  11   of condoning excessive force.” 891 F.3d at 803. The plaintiffs suffered injuries after LASD used

                                  12   excessive force to extract the plaintiffs out of their jail cells. See id. at 784–87. To support their
Northern District of California
 United States District Court




                                  13   Monell claim, the plaintiffs presented the following evidence to show that LASD had a custom of

                                  14   ignoring and condoning excessive force: (1) a report concluding that senior management at the

                                  15   Men’s Central Jail failed to investigate excessive use of force claims; (2) testimony from a former

                                  16   jail commander that the incidents of excessive force increased under a specific captain; (3)

                                  17   evidence that LASD had not monitored the use of force against prisoners; and (4) evidence that

                                  18   supervisors observed unlawful practices but did nothing. See id. at 803. The court held that the

                                  19   plaintiffs’ evidence supported the jury’s conclusion that LASD acted deliberately indifferent to the

                                  20   ongoing violations. See id.

                                  21          McDonald alleges that Sonoma County and Town of Windsor’s failure to address the

                                  22   persistent use of excessive force effectively condoned officers’ disregard for constitutional rights.

                                  23   See FAC ¶¶ 68–77, 101. This allegation alone, would be too conclusory to satisfy the plausibility

                                  24   standard; see Iqbal, 556 U.S. at 678; however, McDonald bolsters his theory with factual

                                  25   allegations that parallel the evidence in Rodriguez, 891 F.3d at 803. See FAC ¶¶ 68–77.

                                  26   McDonald relies on the IOLERO audit reports and the Sonoma County Human Rights Report,

                                  27   both of which describe Sonoma County’s alleged unwillingness to address ongoing constitutional

                                  28   violations. See supra Subpart III.B.1.c (citing FAC ¶¶ 75, 76). McDonald also cites specific
                                                                                         16
                                           Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 17 of 22




                                   1   incidents of excessive force: the unlawful killing of David Ward, who police mistakenly believed

                                   2   stole a car; an officer-involved shooting of thirteen-year-old Andy Lopez; and Sheriff Essick’s

                                   3   own testimony against a deputy’s alleged use of excessive force. See FAC ¶¶ 71, 73, 77. This

                                   4   evidence supports McDonald’s claim that Sonoma County and Town of Windsor condoned, and

                                   5   therefore exhibited deliberate indifference to, law enforcement’s use of excessive force. Contra

                                   6   MTD at 16.

                                   7           Defendants cite distinguishable cases to argue that McDonald only asserts conclusory

                                   8   allegations. See MTD at 14 (citing John v. Lake County, C 18-06935 WHA, 2019 WL 859227, at

                                   9   *4 (N.D. Cal. Feb. 22, 2019); Connick v. Thompson, 563 U.S. 51, 62 (2011)).

                                  10           In John, the complaint contained contradictory allegations, and the plaintiff failed to

                                  11   identify how a lack of training relates to the excessive force claim at issue. 2019 WL 859227, at

                                  12   *4. Here, the FAC does not contain contradictory allegations. Contra id. Further, McDonald
Northern District of California
 United States District Court




                                  13   draws a connection from Sonoma County and Town of Windsor’s failure to implement policies

                                  14   that address concerns about the police’s use of force to an increased likelihood that officers like

                                  15   DS Perkins would engage in unlawful behavior. See, e.g., Rodriguez, 891 F.3d at 802 (“[S]uch

                                  16   that ‘the need for more or different training is so obvious, and the inadequacy so likely to result in

                                  17   the violation of constitutional rights, that the policymakers of the city can reasonably be said to

                                  18   have been deliberately indifferent to the need.”).

                                  19           Defendants also rely on Connick to argue that McDonald has not demonstrated that

                                  20   Sonoma County and Town of Windsor had notice—in the form of patterns of unconstitutional

                                  21   conduct—of any deficient training. See MTD at 14–15 (citing 563 U.S. at 62). But McDonald

                                  22   does not limit its allegations to training alone, McDonald cites numerous instances where Sonoma

                                  23   County and Town of Windsor ignored the public’s requests for reform. See FAC ¶¶ 68–77.9

                                  24   Further, IOLERO’s audits, coupled with the human rights report, provide sufficient notice to

                                  25   Sonoma County and Town of Windsor of the unconstitutional patterns. See id. These factual

                                  26
                                  27   9
                                         Defendants also overlook Connick’s caveat that “the unconstitutional consequences of failing to
                                  28   train could be so patently obvious that a city could be liable under § 1983 without proof of a pre-
                                       existing pattern of violations.” 563 U.S. at 64.
                                                                                         17
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 18 of 22




                                   1   allegations plausibly demonstrate Defendants’ deliberate indifference to the need for law

                                   2   enforcement reform.

                                   3          The Court therefore DENIES Defendants’ motion to dismiss McDonald’s Monell claim

                                   4   against Sonoma County and Town of Windsor.

                                   5          D.      Negligent Hiring Claim (Count V).
                                   6          In order to impose vicarious liability on a supervising entity for negligent hiring, retention,
                                   7   or supervision, a plaintiff must demonstrate that a supervisor’s employee breached a duty. See
                                   8   C.A. v. William S. Hart Union High School Dist., 53 Cal. 4th 861, 865 (2012). McDonald
                                   9   premises his negligent hiring theory on Sheriff Essick’s alleged deliberate indifference under
                                  10   § 1983, which also satisfies the standard of fault for negligent hiring. See Blankenhorn, 485 F.3d
                                  11   at 484–85. McDonald alleges that Sheriff Essick retained and supervised DS Perkins and Deputy
                                  12
Northern District of California




                                       Clegg who violated their duties when they unlawfully searched and seized McDonald. See FAC
 United States District Court




                                  13   ¶¶ 130–36. As a result, McDonald alleges a plausible claim that Sheriff Essick acted negligently
                                  14   when he allegedly retained and failed to supervise DS Perkins and Deputy Clegg. See supra
                                  15   Subpart III.B.1.c. Defendants’ motion to dismiss McDonald’s negligent hiring claim is therefore
                                  16   DENIED.
                                  17
                                              E.      Intentional Infliction of Emotional Distress Against DS Perkins (Count VII).
                                  18
                                              McDonald must satisfy three elements to proceed with his intentional infliction of emotion
                                  19
                                       distress (“IIED”) claim against DS Perkins: (1) a defendant must engage in “extreme and
                                  20
                                       outrageous conduct . . . with the intention of causing, or reckless disregard of the probability of
                                  21
                                       causing, emotional distress;” (2) a plaintiff must “suffer severe or extreme emotional distress;” and
                                  22
                                       (3) a defendant’s conduct must be the “actual and proximate causation of [the plaintiff’s]
                                  23
                                       emotional distress.” Christensen v. Sup. Ct., 54 Cal. 3d 868, 903 (1991). McDonald plausibly
                                  24
                                       alleges that DS Perkins’s unlawful arrest, search, and use of excessive force satisfies the required
                                  25
                                       elements for IIED.
                                  26
                                              Defendants argue that DS Perkins’s actions cannot constitute extreme or outrageous
                                  27
                                       conduct as a matter of law. See MTD at 21–22. As a matter of law, “extreme and outrageous
                                  28
                                                                                         18
                                            Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 19 of 22




                                   1   conduct” includes the unlawful arrest and use of excessive force against a suspect. See, e.g.,

                                   2   Blankenhorn, 485 F.3d at 487 n.17; Warren v. Marcus, 78 F. Supp. 1228, 1250 (N.D. Cal. 2015);

                                   3   Jamarillo v. City of San Mateo, 76 F. Supp. 3d 905, 926 (N.D. Cal. 2014). DS Perkins allegedly

                                   4   knocked McDonald unconscious and broke several of his teeth, causing McDonald to suffer

                                   5   emotional distress. See FAC ¶¶ 32–46, 145. Further, because DS Perkins lacked probable cause

                                   6   to arrest and search McDonald, DS Perkins’s perpetuated his conduct with “reckless disregard for

                                   7   the probability of causing emotional distress.” Christensen, 54 Cal. 3d at 903; see Jamarillo, 76 F.

                                   8   Supp. 3d at 926 (concluding that a reasonable jury could conclude that officers who intentionally

                                   9   kneeled on a suspect acted with reckless disregard for the probability of causing emotional

                                  10   distress). Defendants motion to dismiss McDonald’s IIED claim is therefore DENIED.10

                                  11            F.     Bane Act Claims (Count XI & XII).
                                  12            Like 42 U.S.C. § 1983, California’s Bane Act, Cal. Civ. Code §§ 52.1(a) and (b), provides
Northern District of California
 United States District Court




                                  13   a private right of action to plaintiffs for damages “against any person, whether acting under color
                                  14   of law or not, who interferes or attempts to interfere ‘by threats, intimidation, or coercion with the
                                  15   exercise or enjoyment” of their civil rights under the laws of the United States or California.
                                  16   Martinez v. Cnty. of Sonoma, 15–cv–01953–JST, 2015 WL 5354071, at *9 (N.D. Cal. Sept. 14,
                                  17   2015) (quoting M.H. v. Cnty. of Alameda, No. 11–CV–02868 JST, 2013 WL 1701591, *5 (N.D.
                                  18   Cal. Apr. 18, 2013)). A plaintiff may assert a Bane Act claim when a defendant uses threats,
                                  19   intimidation, or coercion to deprive the plaintiff of their constitutional or statutory rights. See
                                  20   King v. State of California, 242 Cal. App. 4th 265, 294–95 (2013). “Where . . . an arrest is
                                  21   unlawful and excessive force is applied in making the arrest, there has been coercion ‘independent
                                  22   from the coercion inherent in the wrongful detention itself.’” Bender v. Cnty. of Los Angeles, 217
                                  23   Cal. App. 4th 968, 978 (2013). Coercion therefore exists, for the purpose of a Bane Act violation,
                                  24   when a defendant unlawfully arrests and uses excessive force against a suspect. See id.; see also
                                  25   Rodriguez, 891 F.3d at 801–02 (applying Bender).
                                  26
                                  27   10
                                         Town of Windsor and Sonoma County can also be held vicariously liable under section 815.2(a)
                                  28   of the California Government Code for McDonald’s negligent retention and IIED claims. See De
                                       Villers v. Cnty. of San Diego, 156 Cal. App. 4th 238, 248 (2007); Blankenhorn, 485 F.3d at 488.
                                                                                       19
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 20 of 22




                                   1          Contrary to Defendants’ argument that McDonald “fails to plead any

                                   2   cognizable . . . predicate constitutional violation,” MTD at 23, McDonald has plausibly alleged

                                   3   that DS Perkins unlawfully arrested and used excessive force against McDonald in violation of his

                                   4   Fourth Amendment rights. See Supra Subpart III.A.1–2. Thus, the Court DENIES Defendants’

                                   5   motion to dismiss McDonald’s Bane Act claim.

                                   6          G.      Request for Injunctive Relief.
                                   7          McDonald has standing to obtain injunctive relief if he can demonstrate that he has
                                   8   suffered or is threatened with a “concrete and particularized legal harm . . . coupled with a
                                   9   sufficient likelihood that he will again be wronged in a similar way.” Canatella v. State of
                                  10   California, 304 F.3d 843, 852 (9th Cir. 2002) (emphasis added). McDonald’s request for
                                  11   injunctive relief fails because he has not shown a sufficient likelihood that police officers will
                                  12
Northern District of California




                                       further violate his rights. Contra Opp. at 24.
 United States District Court




                                  13          In Hodgers-Durgin v. de la Vina, the Ninth Circuit concluded that the plaintiffs, two U.S.
                                  14   citizens, failed to demonstrate “a sufficient likelihood of injury to warrant equitable relief.” 199
                                  15   F.3d 1037, 1044 (9th Cir. 1999). The U.S. Border Patrol allegedly stopped both plaintiffs
                                  16   separately without reasonable suspicion or probable cause. Id. at 1039. Plaintiffs sought
                                  17   injunctive relief barring the Border Patrol from conducting unconstitutional stops and requiring
                                  18   the Border Patrol to implement measures to prevent other unlawful conduct. Id. The court denied
                                  19   the plaintiffs’ request for injunctive relief because the plaintiffs had only been stopped once over
                                  20   the course of ten years despite substantial exposure to Border Patrol agents. See id. at 1044. The
                                  21   court held that one stop in ten years did not establish a future likelihood of injury. See id.
                                  22          Just as in Hodgers-Durgin, McDonald has not identified a likelihood of future injury. See
                                  23   199 F.3d 1044. McDonald acknowledges that the specific incident occurred on a single day yet
                                  24   argues that he faces imminent future risk of dangerous encounters. See Opp. at 23. McDonald
                                  25   neither identifies prior brushes with law enforcement nor provides plausible allegations suggesting
                                  26   why law enforcement officials might target him again. McDonald argues that the “ongoing,
                                  27   continuous, and real history of violence” against Black residents of Sonoma County creates a risk
                                  28
                                                                                         20
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 21 of 22




                                   1   of future harm. See id. But the Supreme Court has cautioned courts against entertaining claims

                                   2   for equitable relief based on broad allegations of unconstitutional conduct, absent evidence that the

                                   3   specific individual plaintiff will be harmed again. See City of Los Angeles v. Lyons, 461 U.S. 95,

                                   4   111–12 (1983); see also Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013) (“[The]

                                   5   “threatened injury must be certainly impending to constitute injury in fact, and allegations of

                                   6   possible future injury are not sufficient.” (internal citations omitted)). The FAC lacks allegations

                                   7   that McDonald, specifically, will be subject to future harm, and as a result, McDonald lacks

                                   8   standing to assert a claim for injunctive relief. Defendants’ motion to dismiss McDonald’s claim

                                   9   for prospective injunctive relief is therefore GRANTED WITHOUT PREJUDICE. McDonald

                                  10   shall have an opportunity to seek injunctive relief provided that a factual basis exists for doing so.

                                  11
                                       IV.        CONCLUSION
                                  12
Northern District of California




                                             For the foregoing reasons, the Court GRANTS in part and DENIES in part, Defendants’
 United States District Court




                                  13
                                       motion to dismiss with respect to the following causes of action.
                                  14
                                             a.     COUNT I: Section 1983 Claim Against Deputy Clegg and DS Perkins: DENIED.
                                  15
                                             b.     COUNT II: Section 1983 Monell Claim Against Sonoma County and Town of
                                  16
                                                    Windsor: DENIED.
                                  17
                                             c.     COUNT III: Section 1983 Claim Against Sheriff Essick and Adm. Sgt. Kidder:
                                  18
                                                    DENIED.
                                  19
                                             d.     COUNT V: Negligent Hiring Claim Against Sheriff Essick: DENIED.
                                  20
                                             e.     COUNT VII: Intentional Infliction of Emotional Distress Claim Against DS Perkins:
                                  21
                                                    DENIED.
                                  22
                                             f.     COUNT XI: Bane Act Claim Against DS Perkins: DENIED.
                                  23
                                             g.     COUNT XII: Bane Act Claim Against Public Entity Defendants and Sheriff Essick:
                                  24
                                                    DENIED.
                                  25
                                             h.     COUNT XV: Respondeat Superior Claim Against Sonoma County and Town of
                                  26
                                                    Windsor: DENIED.
                                  27
                                             i.     Injunctive Relief: GRANTED WITHOUT PREJUDICE.
                                  28
                                                                                         21
                                         Case 3:20-cv-04183-CRB Document 32 Filed 12/11/20 Page 22 of 22




                                   1           McDonald shall have thirty days to amend and add allegations to the FAC supporting his

                                   2   claim for injunctive relief.

                                   3

                                   4           IT IS SO ORDERED.
                                   5           Dated: December 11, 2020
                                                                                           CHARLES R. BREYER
                                   6                                                       United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      22
